Citation Nr: 0403887	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  98-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a jaw disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to July 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by 
which the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a jaw disability.  Additional 
evidentiary development was ordered by the Board in July 
2002.  In May 2003, the veteran provided a statement 
indicating that he had no additional evidence to submit.  
Also in May 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2)(2002), 
which had allowed for development of the evidence by the 
Board without remand of the case to a RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  Thereafter, in order to comply with 
the DAV case, the Board remanded this matter with 
instructions that the RO should again review the record and 
should any benefit sought on appeal remain denied, furnish a 
supplemental statement of the case (SSOC) and allow the 
veteran an opportunity to respond.  


FINDINGS OF FACT

1.  In June 1998 the veteran was hospitalized at a VA 
facility and underwent surgery to extract a tooth and relieve 
an abscess.

2.  The veteran does not have an additional jaw disability 
due to VA care that was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or by an event not reasonably 
foreseeable.  




CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for a jaw disability have not been met.  38 
U.S.C.A. § 1151 (West 2002 ).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that compensation under 38 U.S.C.A. 
§ 1151 is warranted because his condition of an infected 
tooth was exacerbated by his treatment at a VA facility that 
he contends led to the ultimate fracture of his jaw and 
subsequent need for surgeries to remedy that condition.  

Since the veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a jaw disability in 
1999, the version of 38 U.S.C.A. § 1151 enacted by § 422(a) 
of Pub. L. No. 104-204, which became effective October 1, 
1997, applies to his claim.  See VAOPGCPREC 40-97.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 (West 
2002) provides in relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1)  the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-

(A)  carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B)  an event not reasonably 
foreseeable . . .

Other provisions of 38 U.S.C.A. § 1151 apply to cases where 
disability or death results from training and rehabilitation 
services under 38 U.S.C.A. Chapter 31, or from participation 
in a compensated work therapy program, neither of which are 
applicable here.  38 U.S.C.A. § 1151(a)(2) (West 2002).  

The evidence of record includes the veteran contentions, VA 
treatment records from June 1998 to October 2002, records of 
treatment at a private facility, letters presenting medical 
opinions, and the transcript of a hearing before the RO.  
Specifically, this evidence includes a VA Discharge Summary 
for the period of admission from June 22 to June 24, 1998.  
The summary reflects a history of pain around a molar in the 
right lower jaw with an onset seven days earlier.  The 
veteran reported having gone to a local dentist and having 
been told it was an "abscessed tooth" that would require 
oral surgery because the base of the infected tooth had two 
roots.  The veteran reported that he was given Amoxicillin, 
but the pain had worsened.  The veteran reported developing a 
fever and marked swelling of the right face and neck.  For 
this reason he presented to the Urgent Care area at the 
Topeka VA and was admitted.  A past history significant for 
insulin-dependent diabetes and hypertension controlled with 
medications, hypertriglyceridemia, severe degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
and depression was noted.  An examination was conducted; the 
veteran was admitted and he was started on antibiotics.  The 
day after admission, the veteran was feeling better, there 
was more organization and demarcation of the cellulitis of 
the face and neck.  The veteran was seen in consultation by 
the dental service and consultant for oral surgery.  It was 
felt that the veteran would benefit from both internal and 
external drainage of the cellulitis or abscess.  Because of 
concern over maintaining an adequate airway it was felt that 
transfer to the ENT at Kansas City was appropriate.  
Arrangements were made to transfer the veteran to another VA 
facility on June 24, 1998.  

A Discharge Summary from the receiving VA facility for the 
period from June 24, 1998 to July 1, 1998 reflects that upon 
admission computed tomography (CT) scans revealed a large 
phlegmon with an abscess in the right neck.  Examination upon 
admission to the receiving facility revealed a firm right 
lower face and neck indurated area, extending from the zygoma 
nearly to the clavicle.  There was surrounding erythema and 
edema.  There was fluctuance noted intraorally along the left 
lower mandibular molar.  The hospital course consisted of 
taking the veteran to the operating room after admission, 
obtaining informed consent, giving the veteran general 
anesthesia, making an incision, draining the right neck 
abscess, and extracting tooth number 32.  No complications 
were noted.  

On the evening after the surgery some episodes of a severe 
headache as well as vague left shoulder and arm pain were 
noted.  This was associated with a Nitroglycerin Paste 
applied to control the veteran's blood pressure.  With 
discontinuation of the Nitroglycerin Paste and with 
analgesics, the headaches resolved.  

A Discharge Summary for the period from July 1, 1998 to July 
24, 1998 reflects that the veteran was transferred back to 
the original admitting facility.  At that time, the veteran 
was in moderately severe pain along the right jaw and face.  
There was marked swelling an induration of the face extending 
from the right temporal region down the face to the right 
anterior neck to the midline of the neck.  There was an open 
wound in the right anterior neck just below the jaw with 
packing in place.  The hospital course involved consultation 
with an infectious disease consultant who concurred with the 
treatment plan.  It was noted that the facial cellulitis 
began to slowly improve with continuation of antibiotics and 
daily dressing changes and wound care.  While the area of the 
face became less erythematous and the lines of demarcation 
began to reduce in size, a second area on the right lower 
check began to develop that suggested a second abscess 
formation.  A second CT scan confirmed this.  He was seen on 
follow-up by the ENT service at the VA facility where the 
initial surgery was conducted, and a second small incision 
was made and draining accomplished.  Gradual improvement was 
noted thereafter.  A progress note dated July 20, 1998 
reflects an impression of marked facial cellulitis with 
extension into the neck from a dental abscess and probable 
trigeminal neuralgia from the facial cellulitis.  He was to 
be discharged with instruction to continue his dressing 
changes daily and to be seen for follow-up outpatient clinic.  

Progress notes reflect that the veteran was seen in August 
1998 and had marked improvement in reduction of both swelling 
and erythema in regards to his cellulitis.  There were no 
signs of inflammation or pustular discharge from the Fistula 
and sensation to light touch and pinprick in the affected 
area was present.  A social worker note dated in October 1998 
reflects that the veteran's wife reported by telephone that 
the veteran could not open his jaw, even to eat.  She related 
that the veteran had had a 50-pound weight loss, as he was 
nearly unable to eat.  In February 1999 the veteran was 
assessed with probable trigeminal neuralgia from the marked 
facial cellulitis.  The cellulitis had improved.  He was also 
assessed with trismus.  

A consultation report from the Truman Medical Center dated in 
August 1999 reflects that the veteran seen in January 1999 
for evaluation regarding his inability to open and what 
appeared on a CT scan to be a tumor of his right mandibular 
condyle extending into the mid-cranial fossa with possible 
parotid involvement.  He was scheduled for surgery in March 
1999 but this was cancelled due to his blood pressure.  In 
June 1999 the veteran was referred to the Truman Center for 
evaluation and possible surgery.  A past medical history of 
ankylosis, right temporomandibular joint was noted.  The 
examination conducted in August 1999 revealed an inability to 
open the mouth farther than 3 millimeters with no translation 
and no lateral excursions.  The veteran complained of extreme 
pain in the area of his right temporomandibular joint.  The 
right temporomandibular joint appeared markedly narrowed, 
showing deformity of the mandibular condyle as well as the 
fossa.  There appeared to be articular erosion and cystic 
changes again suggestive of degenerative changes but possibly 
representing infectious foci.  The assessment was that the 
veteran had an ankylosis of his right temporomandibular 
joint.  

A letter dated in March 2000 from E.M., DDS, indicates that a 
gap arthroplasty of the right temporomandibular joint was 
accomplished, creating a 3-5 millimeter space in the right 
temporomandibular joint.  Attempts on the operating table to 
obtain movement of the lower jaw, resulted in a fracture of 
the right angle of his lower jaw.  An open reduction with 
internal fixation was accomplished to treat the fracture of 
the mandibular right angle.  The veteran subsequently 
developed an infection in the area of that fracture and the 
bone plate and screws had to be removed.  The veteran's 
mandible progressed to a chronic osteomyelitis.  A bone graft 
was taken from the veteran's left hip and used to treat the 
defect in his right mandibular angle, which had been created 
by the chronic osteomyelitis.  Thereafter, the veteran 
remained unable to move his lower jaw.  

Two VA doctors provided medical opinions by letters as to 
additional disability resulting from the veteran's treatment 
and surgery in June 1998.  A.M., M.D., indicated that he did 
not know of anything that could have been done differently 
from an otolaryngology standpoint.  The doctor related that 
the acute infection was evaluated and treated in conjunction 
with the dental service.  The veteran's initial ENT 
presentation was at an advanced state of infection.  D.P., 
DDS, opined that the veteran's condition was adequately 
treated and he was discharged in satisfactory condition.  
After reviewing admission, progress and discharge notes, the 
doctor found that the treatment was proper and adequate.  

At the outset, the Board observes that veteran contends that 
the jaw fracture that occurred after surgery in March 2000 
was the result of the surgery performed by VA in June 1998.  
The veteran has not contended that the March 2000 surgery was 
conducted at a VA facility as defined under 38 U.S.C.A. 
§ 1701(3)(A) (West 2002).  Therefore, the Board's 
determination is limited to considering whether the June 1998 
treatment and surgery caused additional disability, and if 
so, whether the proximate cause was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  

Considering the evidence noted above, the Board finds that 
the evidence does not show that additional disability meets 
these criteria.  In this regard, it is notable that the 
veteran arrived at the VA facility in an already advanced 
state of infection.  At that time, the veteran was 
experiencing difficulty opening the mouth, swelling, and a 
history of a low grade fever and pain.  The evidence portrays 
the veteran's hospital course as one of general improvement 
in all these areas.  Nevertheless, the ultimate condition of 
the veteran's jaw is shown to be one of ankylosis.  While it 
is not clear what the cause of the trismus was, other than 
the indications of a possible tumor, degenerative changes, or 
infectious foci of the mandibular condyle, the veteran had 
nevertheless developed this condition by October 1998.  

The Board is persuaded by the medical opinions in the record 
that the additional disability that necessitated additional 
procedures, even if caused by VA care, was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault.  On this point, both 
of the available medical opinions on this question are in 
agreement.  The opinion rendered by the dentist that the 
treatment was proper and adequate was made after a review of 
the applicable medical records.  Both agreed that there was 
no basis for finding any such fault on the part of VA.  There 
is also no conflicting competent medical evidence on this 
point in the claims file.  In other words, these opinions 
stand uncontradicted.  

While the evidence does not reveal that any additional jaw 
disability was the result of the veteran's willful 
misconduct, it also does not reveal any basis upon which the 
Board can reasonably conclude that any carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault in VA's care was the proximate 
cause of any additional disability.  Nor does the evidence 
reveal that any additional disability was proximately caused 
by an event not reasonably foreseeable.  In this regard, the 
Board notes that the veteran essentially contends that his 
jaw problem is worse now than before he sought care from the 
VA facility and so it must be the result of some act or 
omission on the part of VA.  The veteran does not identify 
any act or omission on the part of VA that was careless, 
negligent, lacking in proper skill, erroneous in judgment, or 
the result of similar instance of fault.  The Board can find 
no such act from this evidence.  There were no noted 
complications with the treatment provided to the veteran and 
improvement was noted by the time the veteran was discharged.  
Notably, upon admission the state of infection was considered 
to be advanced, perhaps prompting his admission to the 
hospital and expeditious path to the operating room.  That a 
second abscess was detected during the hospital stay was 
never attributed to any shortcomings in medical or surgical 
treatment.  Furthermore, it was quickly treated by draining 
the abscess.  Additionally, there has been no suggestion that 
the development of another problem such as the trismus 
experienced several months later was the proximate result of 
an event not reasonably foreseeable.  Rather, it appears from 
the record that this additional problem was the result of a 
medical problem not shown when treated by VA in June 1998, 
such as a tumor, degenerative change, or new infection of the 
mandibular condyle.  Consequently, the Board finds that, upon 
consideration of the available record, including the medical 
opinions of record and the absence of evidence suggesting a 
different outcome, the preponderance of the evidence is 
against the claim.  The criteria for an award of compensation 
benefits for a jaw disability under 38 U.S.C.A. § 1151 have 
not been met.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) as amended by the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), and VA's implementing regulations that.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and the regulations became effective during the 
pendency of this appeal.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the need for records 
of treatment of his jaw disability.  The veteran was also 
notified of the evidence needed to substantiate his claim.  

VA must notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence to substantiate the claim and he was 
also told of the actions the RO would take.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was 
requested to identify any healthcare providers who treated 
his disability.  The RO attempted to obtain records from 
several healthcare providers.  Medical opinions were also 
sought and obtained by the RO.  The Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the 
veteran's claim.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
jaw disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



